DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on  May 17, 2022.  They have been fully considered and are persuasive in part.  Applicant’s amendments are sufficient to overcome the rejections based on 35 U.S.C. 112(a) and 112(b).  The rejections have therefore been withdrawn. 
With respect to the double patenting rejection, the application number for reference application A was inadvertently given as 16/516,684 due to a typographical error.  The correct application no. is 16/751,684.  However, even with this typographical error, the double patenting rejection is maintained in view of reference application B (Application No. 16/751,819).  While reference application B is directed towards wireless charging, it recites the same steps as the current application but merely applies the steps to a wireless USB context.  The Examiner further submits that wireless USB is an obvious variant of wired USB, and its recitation merely establishes an arbitrary context in which the steps are carried out.  The is evidenced by the claims of reference application B not requiring any of the wireless features in order to execute the same power negotiation and transmission steps of the present application.  Additionally, with respect to reference application A, the Examiner notes that the pre-grant publication for application no. 16/751,684 (U.S. Patent Application Publication No. 2021/0234393) was cited in the list of relevant references on pp. 8 and 9 of the Office Action.  
	With respect to the rejection based on prior art, Applicant’s arguments have been fully considered but they are not persuasive.  Fig. 3 and paragraphs 0036-0040 consistently teach that the USB connection employs a USB PD protocol for communication, and teaches that this protocol is employed prior to the application of the second power level.  Therefore, Moritomo teaches that the outputs include a plurality of USB PD outputs, including a high power output of a voltage greater than the voltages of the plurality of USB PD outputs, according to the broadest reasonable interpretation of the claim language. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 11-17, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 1-5, 10-13, 17, and 18 of copending Application No. 16/751,684 (reference application A)
claims 1-20 of copending Application No. 16,751,819 (reference application B).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by, or obvious in view of the reference application claims.  Although the reference application claims are not identical to the claims of the current application,  the current application claims are broader in scope, and consequently are anticipated by the reference application claims even while using different language.  The current application claims recite the following features:
detect a coupling of the multimode AC adapter to a USB-C port of the IHS; 
determine when the multimode AC adapter supports transmission of the high-power output to the USB-C port; 
negotiate aspects of the high-power output by the multimode AC adapter via the USB-C port; 
configure a power circuit of the IHS for converting the negotiated high-power output; and 
convert, using the configured power circuit, the negotiated high-power output received via the USB-C port to an input utilized by the HIS;
high-power output comprising a nominal voltage of approximately 54 volts and not exceeding 60 volts;
selecting a portion of a plurality of digital voltage dividers for converting high-power output;
input generated by the power circuit greater than 200 watts of power.
The reference application claims also recite these features.  For example, claims 1 and 3 of reference application A recites the steps of determining, negotiating, configuring, and converting, and claims 2, 4, and 5 recite voltage levels of 54-60 volts, digital voltage dividers, and power output exceeding 200 watts, respectively.  Similar reasoning may be applied to reference application B.  Furthermore, while some of the reference application claims do not explicitly recite a step of detecting, it is submitted that such detection is an obvious variant of the reference application claims.  Detecting the connection of a power source over USB is a well-known and conventional step practiced in the art, and it would have been obvious to one of ordinary skill in the art to employ a detection step before executing any functions related to a connected USB device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moritomo, U.S. Patent Application Publication No. 2019/0212795.
Regarding claim 1, Moritomo discloses: 
a multimode AC (Alternating Current) adapter configured to report supported outputs [Fig. 1: power supply apparatus 120; para. 0026: “Although a case in which the power supply apparatus 120 is an AC adapter (or an AC-USB adapter) that converts AC power into DC power will be exemplified in the first embodiment...”], wherein the supported outputs comprise a plurality of USB-PD (Universal Serial Bus Power Delivery) outputs [para. 0032: “In a case in which the connected power supply apparatus 120 is capable of executing USB PD communication…”], and wherein the supported outputs further comprise a high-power output of a voltage greater than voltages of the plurality of USB-PD outputs [Fig. 3, S308: second power]; and 
the HIS comprising one or more processors, a memory system [para. 0115, 0116], a USB-C port [para. 0029] and a power circuit [Fig. 1] configured to: 
detect a coupling of the multimode AC adapter to a USB-C port of the HIS [para. 0036: “When the power supply apparatus 120 is connected to the connector 101 of the power receiving apparatus 100 via the USB cable, the PD communication unit 103 starts, in step S301, transmission/reception of information with the power supply apparatus 120 based on the communication protocol of the USB PD standard.”]; 
determine when the multimode AC adapter supports transmission of the high- power output to the USB-C port [Fig. 3, S306: authentication is OK, proceeds to S307]; 
negotiate aspects of the high-power output by the multimode AC adapter via the USB-C port [S307: request second power]; 
configure a power circuit of the IHS for converting the negotiated high-power output [Fig. 1: power receiving circuit 104; para. 0033: “The power receiving unit 104 controls the power received from the power supply apparatus 120 based on an instruction from the PD communication unit 103.”; and 
convert, using the configured power circuit, the negotiated high-power output received via the USB-C port to an input utilized by the IHS [para. 0046: “Next, the PD communication unit 103 proceeds to step S308. In step S308, the power receiving unit 104 performs control, under the control of the PD communication unit 103, so that power received from the power supply apparatus 120 will be equal to or lower than the second power. A case in which control is performed to set the current value to be received from the power supply apparatus 120 to 1A or less will be exemplified here.”].
	Regarding claim 8, Moritomo discloses the system of claim 1, and also the controller executing instructions to carry out the functions of the claimed system.

Allowable Subject Matter
Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov